Detailed Action
Summary
1. This office action is in response to the amendment filed on December 22, 2021. 
2. Applicant has canceled claims 5-6 and 15-16.
3. Applicant has added claims 21-22.
4. Applicant has amended claim 1 to incorporate the subject matter of claim 6 and an intervening claim 5. Claim 11 is amended to incorporate the allowable subject matter of claim 16 and an intervening claim 15.
5. New independent claim 21 includes the subject matter of original claims 1, 5 and allowable subject matter of claim 8. New independent claim 22 includes the subject matter of original claims 11, 15 and allowable subject matter of claim 18.
6. Claims 1-4, 7-14 and 17-22 are pending and has been examined. 
Drawings
7. The drawings submitted on 09/10/2020 are acceptable.
Notice of Pre-AIA  or AIA  status
8. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable subject matter
9. Claims 1-4, 7-14 and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein the first variable impedance circuit includes: a second transistor connected between the control electrode of the first transistor and a second reference voltage node; and a variable voltage source configured to vary a voltage between a control electrode of the second transistor and the second reference voltage node, and wherein the variable voltage source sets a voltage at the control electrode of the second transistor to make a current flowing between a first electrode and a second electrode of the second transistor vary linearly with respect to a voltage at the first electrode of the second transistor when the surge current flows to the diode."
 In re to claim 11, claim 11 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein the first variable impedance circuit includes: a second transistor connected between the control electrode of the first transistor and a second reference voltage node; a variable voltage source configured to vary a voltage between a control electrode of the second transistor and the second reference voltage node, and wherein the variable voltage source sets a voltage at the control electrode of the second transistor to make a current flowing between a first electrode and a second electrode of the second transistor vary linearly with respect to a voltage at the first electrode of the second transistor when the surge current flows to the diode.”
In re to claim 21, claim 21 the prior art fails to disclose or suggest the emboldened and italicized features recites  “wherein the first variable impedance circuit includes: a second transistor connected between the control electrode of the first transistor and a second reference voltage node; a variable voltage source configured to vary a voltage between a control electrode of the second transistor and the second reference voltage node; and wherein the second transistor includes a third electrode having a voltage level that changes according to the control electrode of the first transistor and a fourth electrode having a voltage level set according to the second reference voltage node, and the electronic circuit further comprises a negative voltage generation circuit configured to set the fourth electrode of the second transistor to have a voltage lower than a voltage at the second reference voltage node. ”
In re to claim 22, claim 22 the prior art fails to disclose or suggest the emboldened and italicized features recites  “wherein the first variable impedance circuit includes: a second transistor connected between the control electrode of the first transistor and a second reference voltage node; a variable voltage source configured to vary a voltage between a control electrode of the second transistor and the second reference voltage node, and wherein the second transistor includes a third electrode having a voltage level that changes according to the control electrode of the first transistor and a fourth electrode having a voltage level set according to the second reference voltage node, and -10-Application No.: 17/017,173 Attorney Docket No.: 02887.1109 wherein the electronic apparatus further comprises a negative voltage generation circuit configured to set the fourth electrode of the second transistor to have a voltage lower than a voltage at the second reference voltage node. ”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-4 and 7-10, claims 2-4 and 7-10 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claims 12-14 and 17-20, claims 12-14 and 17-20 depend from claim 11, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839